DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 22, 2021 has been entered.
This is a Final Office Action. All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114
Election/Restrictions
	Applicant elected, without traverse, Group I in the reply filed on July 13, 2018, drawn to [1,2,4]triazolo[4,3-a]pyrazines, and compositions thereof, embraced by claims 1-46.
Applicant also elected, without traverse, the following species:

    PNG
    media_image1.png
    205
    534
    media_image1.png
    Greyscale

claims 1-46  read on said species. However, only claims 1, 2, 4, 7, 8, 12, 14, 19, 21, 28-30, 34, 37 and 44-46 read upon the elected species. 
Applicant has requested rejoinder of claims 45 and 46, which are drawn to compositions claims. Claims 45 and 46 have been rejoined with the examined claims.  
In summary, claims 1-55 are pending and claims 1, 2, 4, 7, 8, 12, 14, 19, 21, 28-30, 34, 37 and 44-46 are under consideration. Claims 3, 5, 6, 9-11, 13, 15-18, 20, 22-27, 31-33, 35, 36 and 38-43 are withdrawn based on the species election. Claims 47-55 are withdrawn based on the restriction requirement. 	
Withdrawn Rejections/Objections
Any outstanding rejection/objection that is not maintained in this office action has been withdrawn or rendered moot in view of Applicant's amendments and/or remarks.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 1, 2, 4, 7, 8, 12, 14, 19, 21, 28-30, 34, 37 and 44-46 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dean et al. (US 20120157436).
The instant application claims compounds of formula (I), and the elected species is shown below:

    PNG
    media_image1.png
    205
    534
    media_image1.png
    Greyscale
.
	The reference teaches the compound provided below:

    PNG
    media_image2.png
    190
    582
    media_image2.png
    Greyscale


The compositions are taught on page 175, claims 18 and 19.
The only difference between the elected species and the cited compound is the substituent at Rc, H versus Applicant’s methyl. Since a methyl group is considered a homolog of hydrogen these compounds are considered equivalent. The MPEP 2144.09 states “Compounds which are… or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). 
Thus, said claims are rendered obvious by Dean et al. 

Applicant traverses by stating 1) Dean does not provide any teaching or suggestion for modifying the CH2 groups; 2) one of ordinary skilled in the art would not have had any reason based on the disclosures provided by Dean to believe that therapeutic efficacy as P2X7 modulators would be maintained if a hydrogen on the CH2 groups of the tetrahydropyrazine ring of the compounds of Dean is substituted with a different group (e.g., methyl); 3) the proposed modification is impermissible hindsight; 4) the Examiner contends a “methyl group is considered a homolog of hydrogen” without support; and 5) Wilder is distinguishable from compound 43.
This is unpersuasive. 
Points 4) and 5) will be addressed first and simultaneously. 
In re Wilder was distinguishable than the current scenario since the issue in Wilder was whether adding a -CH2- group to an alkane was an obvious homologue. Applicants argue that putting a methyl group where no substituent had appeared before is not a situation of a “homolog”. First, the exact name used is not controlling. It is the nature of the structural relationship that matters. And second, there is no reason to use as narrow a definition Applicants are using. This exact point was made in In re Druey, 138 USPQ 39, which noted that both narrower and broader definitions for the term homolog and employed: "We need not decide here whether the compounds in question are properly labeled homologues. It appears to us from the authorities cited by the solicitor and appellants that the term homologue is used by chemists at times in a broad sense, and at other times in a more narrow or strict sense. The name used to designate the relationship between related a compound is not necessarily controlling; it is the closeness of that relationship which is indicative of the obviousness or unobviousness of the new compound.” The fact situation there was exactly the same as here, i.e. putting a methyl onto a ring. Similar language appears in In re Zickendraht, 138 USPQ 22, which again had this situation, with a methyl group added to a ring, and also appears in In re Payne, Durden, and Weiden, 203 USPQ 245 as well as In re Bowers and Orr, 149 USPQ 570.  In In re JONES, 65 USPQ 480, the Court specifically pointed to a dictionary definition of homologs as those where the members differ successively by CH2, and thus the homologs of benzene were listed as “toluene, xylene, mesitylene”, which consist of benzene, with the addition of one, two and three methyls respectively onto the ring. Note that in In re Lohr, 137 USPQ 548, at page 550, the non-methylated form was specifically called a “lower homolog”, and in In re Magerlein, 202 USPQ 473, adding two methyl groups at one position was also called a homolog.  In point of fact, most of these cases dealt with just adding a methyl where none had existed before --- see not only the cases listed above in this paragraph, but also In re Wood, 199 USPQ 137; In re Hoke, 195 USPQ 148,  In re Fauque, 121 USPQ 425;  In re Herr, 134 USPQ 176; In re Wiechert, 152 USPQ 247; Ex parte Henkel, 130 USPQ 474;  In re Jones, 74 USPQ 152, 154;  and Ex parte Dibella, 157 USPQ 59.
3) In response to Applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
2) Applicant contends one of ordinary skilled in the art would not have had any reason based on the disclosures provided by Dean to believe that therapeutic efficacy as P2X7 modulators would be maintained if a hydrogen on the CH2 groups of the tetrahydropyrazine ring of the compounds of Dean is substituted with a different group (e.g., methyl). However, the close structural similarity between a hydrogen and a methyl group suggests the compounds have similar properties and utilities (see MPEP § 2144.09).  Applicant’s compound with methyl substitution instead of hydrogen substitution is a structurally similar isomer to one known in the art.  As stated in In re Wood, 199 USPQ 137, hydrogen and methyl are deemed obvious variants, and In re Grabiak (CAFC 1985) 769 F2d 729, 226 USPQ 870.  
1) Applicant further states Dean does not provide any teaching or suggestion for modifying the CH2 groups. However, “Structural relationships may provide the requisite motivation or suggestion to modify known compounds to obtain new compounds. For example, a prior art compound may suggest its homolog because homologs often have similar properties and therefore chemists of ordinary skill would ordinarily contemplate making them to try to obtain compounds with improved properties.” (see MPEP § 2144.08c).  In addition, homologs are generally so structurally similar that “without more” such structural similarity could give rise to prima facie obviousness (see In re Wilder, 563 F.2d 457, 195 USPQ 426).  This is clearly all the motivation necessary to render a species obvious. 
As previously noted, Applicant has not demonstrated unexpectedly superior properties over the prior art. 
Therefore, the rejection is maintained. 

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSANNA MOORE whose telephone number is (571)272-9046.  The examiner can normally be reached on Monday - Friday, 10:00 am to 7:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya, can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SUSANNA MOORE/Primary Examiner, Art Unit 1624